      Case 3:20-cv-02731-VC Document 364 Filed 06/10/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT

                       NORTHERN DISTRICT OF CALIFORNIA


ANGEL DE JESUS ZEPEDA RIVAS, et                 Case No. 20-cv-02731-VC
al.,
             Plaintiffs,                        BAIL ORDER NO. 29
       v.                                       Re: Dkt. Nos. 329, 337

DAVID JENNINGS, et al.,
             Defendants.

    The bail requests for the following detainees are moot:

       •    Ricky Paul Williamson

    The bail requests for the following detainees are denied without prejudice:

       •    Edwin Juarez Alvarez

       •    Elias Aquino Miranda

       •    Gabriel Payeras

       •    Isaias Mosqueda Cisneros

       •    Jose Rudy Barrera Gomez

       •    Jose Ruiz-Bolanez

       •    Juan Lopez Garcia

       •    Lateef Animawun

       •    Pedro Javier Gonzalez

       •    Gerardo Lopez Zamora

    The bail requests for the following detainees are granted:

       •    Abel Jimenez Bonillas
          Case 3:20-cv-02731-VC Document 364 Filed 06/10/20 Page 2 of 2




           •   Alejandro Chocotecto Reyes

           •   Angel Diaz Mendoza

           •   Dung Dang

           •   Enriques Montes Rios

           •   Rene Jovel

Bail is subject to the standard conditions of release stated at Dkt. 108. Bail for Mr. Jimenez

Bonillas, Mr. Chocotecto Reyes, and Mr. Dang is subject to the further conditions that they are

prohibited from consuming alcohol, that there must be no alcohol in the places where they

reside, that they are prohibited from driving, and that they must attend group sobriety meetings

such as AA or NA.

       IT IS SO ORDERED.

Dated: June 10, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                 2
